Citation Nr: 0216913	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-20 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for residuals of a right 
medial malleolus fracture with scar, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to May 
1968.  He appealed a May 2000 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision denying more than 
a 20 percent rating for residuals of a right medial 
malleolus fracture with scar.  

There is information of record indicating that the RO has 
copies of pertinent records in its possession and that it is 
processing the veteran's notice of disagreement with its 
February 2002 determination regarding secondary service 
connection matters not currently before the Board.  
Accordingly, remand of the secondary service connection 
matters to the RO pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999), is not warranted.


FINDINGS OF FACT

1.  The veteran has limitation of motion of his right ankle, 
including as manifested by dorsiflexion limited to 10 
degrees and plantar flexion limited to 45 degrees, with 
pain, but his functional impairment does not approximate 
ankylosis of his right ankle.  

2.  The veteran has a right ankle scar which is tender and 
painful on objective demonstration.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of a right medial malleolus fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5271 
(2002).

2.  The criteria for a separate 10 percent disability rating 
under Diagnostic Code 7804 for a tender and painful scar 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, Part 4, 4.7, 4.119, Diagnostic 
Code 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 
et seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
VA's development and adjudication of the claim was 
consistent with the VCAA and the regulations which have been 
enacted pursuant thereto, and VA's duties have been 
fulfilled nevertheless.  

First, VA has a duty to notify the claimant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the 
claimant of which information and evidence is to be provided 
by the claimant, and which evidence, if any, it would 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 
5102 and 5103 (West Supp. 2001); 38 C.F.R. § 3.159 (2002).  
The record shows that VA has met its duties.  The veteran 
was notified of evidence and information needed to 
substantiate and complete his claim in VA's May 2000 rating 
decision and June 2000 decision notification letter, and in 
the August 2000 statement of the case and the March 2002 
supplemental statement of the case.  VA advised the veteran 
that he could submit additional evidence to change VA's 
decision, and that it was in his best interest to submit it 
as soon as possible.  He was advised that if he submitted 
additional evidence, VA would review it and decide if it 
would grant his claim.  He was also advised that if he did 
not appeal its decision, VA's decision would become final.  
In the August 2000 statement of the case, the veteran was 
provided with the provisions of 38 C.F.R. § 3.159.  While 
the old 38 C.F.R. § 3.159 (2001) was provided, the import of 
the message contained in it is the same as that provided for 
by the VCAA and new 38 C.F.R. § 3.159 (2002).  Namely, it is 
the veteran's burden to submit evidence and that VA would 
assist him with some of it given certain pre-requisites such 
as the veteran identifying pertinent health care providers 
and giving VA consent to obtain their records on his behalf.  
The VA Form 9 which the veteran was mailed with the August 
2000 statement of the case advised him to tell VA why he 
felt it had decided his claim incorrectly.  He was told to 
tell VA what facts he thought it got wrong and how he thinks 
VA misapplied the law in his case.

The Board concludes that the discussions in and with the May 
2000 rating decision and June 2000 decision notification 
letter, the August 2000 statement of the case, and the March 
2002 supplemental statement of the case informed him of the 
information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  See 
Quartuccio v. Principi, __ Vet.App. __, __, No. 01-997, slip 
op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  VA had 
already obtained the veteran's service medical records when 
he filed his claim for an increased rating in January 2000.  
It already had, furthermore, post-service VA medical and 
other records dating up to June 1973.  Reasonable attempts 
were made to obtain additional VA medical records.  VA 
medical records were received in September and November 2000 
and in January 2002 in response to VA requests for the same 
after treatment was indicated, and VA in its March 2002 
supplemental statement of the case advised the veteran what 
VA and other evidence it had received and considered.  The 
RO advised the veteran in February 2000 that it was going to 
examine him, and it did examine him in February 2000.  

Additionally, medical evidence which is adequate for rating 
purposes as contemplated by 38 C.F.R. § 3.326 (2002) is of 
record.  The veteran states that the VA examination which 
was conducted in August 2000 was inadequate.  However, 
neither the record nor the reasons he gave in the statement 
attached to his August 2000 VA Form 9 constitute grounds for 
additional VA action.  A VA examination is authorized when 
evidence accompanying the claim is not adequate for rating 
purposes.  Id.  Information is adequate for rating purposes 
when it is determinable from it whether or not rating 
criteria are satisfied.  Other information, including, for 
instance, what the VA examiner said or did and whether the 
veteran felt the examination to be a "negative experience", 
is not controlling.  See Massey v. Brown, 7 Vet.App. 204 
(1994).  A review of the examination report in question and 
the rest of the record reveals that information adequate to 
rate the claim is of record.

The communications from VA to the veteran informed him of 
the type of evidence which would be relevant and assisted 
him in providing it.  In this case, VA's actions are 
consistent with the VCAA, 38 C.F.R. § 3.103, 3.159 and 3.326 
(2002), and the duty to assist and the duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete the claim.

While the RO did not expressly mention the VCAA regarding 
this claim, there is no prejudice to the veteran in its 
failing to do so, as compliance with the law is present.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.

For the reasons previously set forth, the Board believes 
that the veteran has been given ample process to provide 
evidence and argument in support of his claim.  In short, 
the Board finds that the veteran has been given adequate 
notice of the need to submit evidence or argument.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Analysis

The Board notes for historical purposes that the veteran's 
March 1967 service medical Board report indicates that he 
sustained a closed fracture of the medial malleolus of his 
right tibia in service, and that he underwent an open 
reduction and internal fixation of the fracture.  On VA 
examination in June 1968, the veteran had good posture and a 
normal gait and X-rays revealed three metallic pins 
transfixing the old fracture of the internal malleolus, and 
generally satisfactory alignment.  

The veteran is already rated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, which provides for 
a 10 percent evaluation for moderate limitation of motion of 
the ankle, and a 20 percent rating for marked limitation of 
motion of the ankle.  Twenty percent is the maximum 
disability rating under Diagnostic Code 5271.  The 
provisions of 38 C.F.R. §§ 4.40, 4.45 can not serve to give 
the veteran a higher schedular rating under Diagnostic Code 
5271, as 20 percent is its highest rating.  Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997). 

Therefore, the Board will consider the assignment of other 
Diagnostic Codes.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The provisions of 38 C.F.R. § 4.71, Diagnostic Code 5270 
provide for a 20 percent rating for ankylosis of the ankle 
when it is ankylosis in plantar flexion at less than 30, and 
a 30 percent rating when it there is ankylosis in plantar 
flexion at between 30 and 40 degrees, or where there is 
ankylosis in dorsiflexion at between zero and 10 degrees.  
On VA examination in February 2000, the veteran had 
dorsiflexion to 10 degrees and plantar flexion to 45 degrees 
with pain complaints at the extremes of these ranges of 
motion.  The functional impairment the veteran has as shown 
by the evidence of record does not equate with or nearly 
approximate the ankylosis contemplated by the 30 percent 
criteria under Diagnostic Code 5270.

The Board finds that 38 C.F.R. § 4.71a, Diagnostic Codes 
5272, 5273, and 5274 (2002) are not for application, as the 
veteran does not have ankylosis of the subastragalar or 
tarsal joint and he does not have malunion of the os calcis 
or astragalus, and he does not have an astragalectomy, 
according to the evidence including the June 1968 and 
February 2000 VA examination reports.

Next, recent VA medical records show that the veteran was 
given a cane in September 2000, and has complained of right 
ankle pain, including in July 2001 and at the time of the 
February 2000 VA examination.  

At the time of that VA joints examination in February 2000, 
the veteran stated that he had a constant aching pain 
involving the medial aspect of his right ankle, and that it 
seemed to be worse when he holds the ankle still.  He 
reported increased swelling about the right ankle by the end 
of the day.  Clinically, he complained of increased right 
ankle pain while walking on his toes, and his right ankle 
scar was minimally tender.  

The Board concludes that in consideration of 
38 C.F.R. § 4.7, a 10 percent rating is warranted for this 
in light of 38 C.F.R. § 4.119, Diagnostic Code 7804, which 
provides for a 10 percent rating for a superficial scar 
which is tender and painful on objective demonstration.  
Here, the requirements for a compensable rating under 
Diagnostic Code 7804 are nearly approximated, so a 
compensable rating will be assigned under Diagnostic Code 
7804 per 38 C.F.R. § 4.7.  There was a minor revision to the 
diagnostic code and the maximum evaluation under either 
version remains 10 percent.  There is no Bernard problem 
here as this is an allowance of the maximum schedular 
evaluation under Diagnostic Code 7804.

An additional rating based on limitation of motion due to 
the scar is not warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002).  The February 2000 VA joints 
examination report indicates that the scar does not inhibit 
ankle motion or distort the skin.  Moreover, the veteran is 
already receiving a rating based on limitation of motion 
under Diagnostic Code 5271.  See 38 C.F.R. § 4.14 (the 
evaluation of the same manifestation under different 
diagnoses is to be avoided).

A 10 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 
7803 (2002) for a superficial poorly nourished scar with 
repeated ulceration is not warranted.  On VA joints 
examination in February 2000, there was no drainage from the 
scar and repeated ulceration is not shown.  The examiner 
stated that the scars were well healed and required no 
attention.

The provisions of 38 C.F.R. § 4.119, Diagnostic Codes 7800, 
7801, and 7802 (2002) are not for favorable application as 
the scar in question does not involve the head, face, or 
neck and is not a second or third degree burn scar.  

A neurological Diagnostic Code rating (see 38 C.F.R. § 4.120 
et seq.) is not warranted, as the February 2000 VA 
examination report indicates that no neurologic deficit is 
present.

A review of the March 2002 supplemental statement of the 
case reveals that the RO has considered the issue of 
entitlement to an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002) for the service-connected 
right ankle fracture residuals and scar and has concluded 
that referral for extraschedular evaluation is not 
warranted.  The Board may therefore address the matter.  
However, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's service-connected right ankle 
markedly interferes with employment.  At the time of the VA 
examination in February 2000, the veteran stated that he 
last worked as a salesman in 1998, when he sold jewelry, and 
it was reported that his present right ankle disability did 
not prevent any activities of work.  Frequent periods of 
hospitalization for the right ankle disability are not shown 
either.  Therefore, the Board concludes that an unusual 
disability picture rendering impractical the use of the 
regular schedular standards is not present.  Neither marked 
interference with employment nor frequent periods of 
hospitalization is shown.

The service-connected disability does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

Except for the 10 percent rating under Diagnostic Code 7804, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert; Alemany.


ORDER

Entitlement to a rating in excess of 20 percent under 
Diagnostic Code 5271 for residuals of a right medial 
malleolus fracture is denied.  

Entitlement to a separate compensable rating under 
Diagnostic Code 7804 for the right medial malleolus scar is 
established, subject to VA regulations governing the payment 
of monetary benefits.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

